                          Case 5:20-cv-07815-SVK Document 13 Filed 01/12/21 Page 1 of 2

 Attorney or Party without Attorney:                                                                            For Court Use Only
 IRA M. STEINBERG (#273997)
 GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP
 2049 Century Park East, Suite 2600
 Los Angeles, CA 90067
   Telephone No: 310-553-3610

      Attorney For:                                              Ref. No. or File No.:
                       Petitioner

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court for the Northern District of California
     Plaintiff:   NEWPORT SPORTS MANAGMENT, INC., a Canadian corporation
 Defendant:       EVANDER KANE

             PROOF OF SERVICE                  Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     5:20-cv-07815-SVK
1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in a Civil Action, Petition ; Civil Cover Sheet; Civil Pretrial Standing Order; ECF Registration
      Information; Notice of Assignment of Case To A United States Magistrate Judge For Trial; Notice Of A Lawsuit and Request to
      Waive Service of a Summons; Standing Order for All Judges of the Northern District of California; Settlement Conference
      Standing Order; Waiver of the Service of Summons; Civil and Discovery Referral Matters Standing Order; Petition to Confirm
      Foreign Arbitration Award

3.    a.     Party served:    EVANDER KANE
      b.     Person served:   "JOHN DOE" - authorized to accept served under F.R.C.P. Rule 4.

4.    Address where the party was served:       1500 S 10th St, San Jose, CA 95112

5.    I served the party:
      a. by substituted service.       On: Mon, Jan 04 2021 at: 12:37 PM by leaving the copies with or in the presence of:
                                       "JOHN DOE" - AUTHORIZED TO ACCEPT , Caucasian , Male , Age: 20's , Hair: Brown , Eyes: Brown ,
                                       Height: 5'8" , Weight: 177 .


       (1)            (Residence or Usual Place of Abode) a person of suitable age and discretion who resides there.
       (2)        X   (Company) a Person in charge at least 18 years of age apparently in charge of the office or usual place of
                      business of the person served. I informed him or her of the general nature of the papers.
       (3)        X   (Declaration of Mailing) is attached.
       (4)            (Declaration of Diligence) attached stating actions taken first to attempt personal service.




                                                                     PROOF OF                                                           5242109
                                                                      SERVICE                                                          (104106)
                                                                                                                                     Page 1 of 2
                         Case 5:20-cv-07815-SVK Document 13 Filed 01/12/21 Page 2 of 2

 Attorney or Party without Attorney:                                                                            For Court Use Only
 IRA M. STEINBERG (#273997)
 GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP
 2049 Century Park East, Suite 2600
 Los Angeles, CA 90067
   Telephone No: 310-553-3610

      Attorney For:                                              Ref. No. or File No.:
                      Petitioner

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court for the Northern District of California
     Plaintiff:   NEWPORT SPORTS MANAGMENT, INC., a Canadian corporation
 Defendant:       EVANDER KANE

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     5:20-cv-07815-SVK


6. Person Who Served Papers:
   a. Ellenor Rios (PS0984, Santa Clara)                               d. The Fee for Service was:
   b. FIRST LEGAL INVESTIGATIONS                                       e. I am: A Registered California Process Server
      2070 N. TUSTIN AVENUE, 2ND FLOOR
      SANTA ANA, CA 92705
   c. (714) 550-1375




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                01/11/2021
                                                                                    (Date)                          (Signature)




                                                                     PROOF OF                                                           5242109
                                                                      SERVICE                                                          (104106)
                                                                                                                                     Page 2 of 2
